 


114 HR 847 IH: Investing in Innovation for Education Act of 2015
U.S. House of Representatives
2015-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 847 
IN THE HOUSE OF REPRESENTATIVES 
 
February 10, 2015 
Mr. Polis (for himself and Mr. Sablan) introduced the following bill; which was referred to the Committee on Education and the Workforce 
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to invest in innovation for education. 
 
 
1.Short titleThis Act may be cited as the Investing in Innovation for Education Act of 2015.  2.Investing in innovation (a)In GeneralTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following: 
 
DInvesting in innovation 
4401.PurposesThe purposes of this part are to— (1)fund the identification, development, evaluation, and expansion of innovative, evidence-based practices, programs, and strategies in order to significantly— 
(A)increase student academic achievement and decrease achievement gaps;  (B)increase secondary school graduation rates; 
(C)increase college enrollment rates, rates of college persistence, and rates of attainment of other post-secondary credentials;  (D)improve teacher and principal effectiveness or retention of highly effective teachers or principals; and 
(E)increase the identification and dissemination of innovative educational strategies in rural areas; and  (2)support the rapid development, expansion, and adoption of tools and resources that improve the efficiency, effectiveness, or pace of adoption of such educational practices, programs, and strategies. 
4402.National activities 
(a)In generalSubject to subsection (b), from the amounts appropriated under section 4408, the Secretary shall reserve not more than 10 percent for each fiscal year to carry out activities of national significance, which may include— (1)technical assistance, including to applicants from rural areas; 
(2)pre-application workshops or web-based seminars for potential applicants, including applicants from rural areas;  (3)the recruitment of peer reviewers, including individuals with a background in rural education and individuals with expertise in education technology, to participate in the review of applications submitted under section 4404; 
(4)dissemination of best practices, in consultation with the regional educational laboratories established under part D of the Education Sciences Reform Act of 2002 (20 U.S.C. 9561 et seq.) and comprehensive centers established under section 203 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9602), developed with grant funds provided under this part, including best practices developed with grant funds in rural areas;  (5)entering into partnerships with other agencies, nonprofits, and the private sector to carry out advanced research and development activities, including research and activities in rural areas; and 
(6)carrying out prize awards, in a manner consistent with section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719).  (b)Reservation of funds for disseminationThe Secretary shall reserve not less than 50 percent of the funds reserved under this section to carry out the dissemination activities described in subsection (a)(4). 
4403.Program authorized; length of grants; priorities 
(a)Program AuthorizationFrom the amounts appropriated under section 4408 and not reserved under section 4402, the Secretary shall award grants, on a competitive basis, to eligible entities to carry out the activities described in section 4405.  (b)Duration of GrantsThe Secretary shall award grants to eligible entities under this section for a period of not more than 3 years, and may extend such grants for an additional 2-year period if the eligible entity demonstrates to the Secretary that it is making significant progress on the program performance measures identified in section 4406. 
(c)Rural areasThe Secretary shall ensure that not less than 25 percent of the funds awarded under this section for any fiscal year are for projects that meet both of the following requirements: (1)The eligible entity is— 
(A)a local educational agency with an urban-centric district locale code of 32, 33, 41, 42, or 43, as determined by the Secretary;  (B)a consortium of such local educational agencies; or 
(C)an educational service agency or a nonprofit organization with demonstrated expertise in serving students from rural areas.  (2)A majority of the schools to be served by the project are designated with a school locale code of 41, 42, or 43, or a combination of such codes, as determined by the Secretary. 
(d)Support for New Practices, Strategies, or ProgramsThe Secretary shall ensure that not less than one-half of the funds awarded under this section for any fiscal year are for projects that— (1)meet an evidence standard described in paragraph (2) or (3) of subsection (f); and 
(2)do not meet the evidence standard described in paragraph (1) of subsection (f).  (e)PrioritiesIn awarding grants under this section, the Secretary may give priority to an eligible entity that includes, in its application under section 4404, a plan to— 
(1)improve early learning outcomes and academic connections between early learning and elementary school;  (2)support college access, persistence, and success; 
(3)support family and community engagement;  (4)address the unique learning needs of students with disabilities or English language learners; 
(5)support the effective use of education technology to improve teaching and learning;  (6)improve the teaching and learning of science, technology, engineering, computing, or mathematics; 
(7)serve schools in rural local educational agencies;  (8)train teachers or principals to adopt and implement college and career ready standards; 
(9)develop alternative career pathways or differentiated school staffing models for effective teachers or principals to expand their impact on student learning;  (10)train or support principals or teacher leaders, including teacher leaders preparing for principal roles; 
(11)support, improve, or develop any other area of school innovation, as determined by the Secretary; and  (12)address the learning needs of Indian, Native American, Alaska Native, or migrant children in school. 
(f)Standards of EvidenceThe Secretary shall set standards for the quality of evidence that an eligible entity shall provide to demonstrate that the activities the eligible entity proposes to carry out with grant funds under this section are likely to succeed in improving student outcomes or outcomes on other performance measures. These standards may include any of the following: (1)Strong evidence that the activities proposed by the eligible entity will have a statistically significant effect on student academic achievement, student growth, graduation rates, or outcomes on other performance measures. 
(2)Moderate evidence that the activities proposed by the eligible entity will improve student academic achievement, student growth, graduation rates, or outcomes on other performance measures.  (3)Evidence of promise or a strong theory that the activities proposed by the eligible entity will improve student academic achievement, student growth, graduation rates, or outcomes on other performance measures. 
4404.Applications 
(a)ApplicationsAn eligible entity that desires to receive a grant under section 4403 shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may reasonably require.  (b)ContentsEach application submitted by an eligible entity under subsection (a) shall— 
(1)describe the project for which the eligible entity is seeking a grant and how the evidence supporting that project meets the standards of evidence established by the Secretary under section 4403(f);  (2)describe how the eligible entity will address at least one of the areas described in section 4405(a)(1); 
(3)provide an estimate of the number of students that the eligible entity plans to serve under the proposed project, including the percentage of those students who are from low-income families, and the number of students to be served through additional expansion after the grant ends;  (4)demonstrate that the eligible entity has established one or more partnerships with the private sector, which may include philanthropic organizations, and that the partner or partners will provide matching funds, except that the Secretary may waive, on a case-by-case basis, the matching funds requirement under this paragraph upon a showing of exceptional circumstances, such as the difficulty of raising matching funds for a project to serve a rural area; 
(5)describe the eligible entity’s plan for continuing the proposed project after the grant funding under section 4403 ends, including a plan for dissemination of best practices and collaboration with other local educational agencies;  (6)demonstrate that the proposed project has incorporated input and feedback from educators working in the area to be served; 
(7)if the eligible entity is a local educational agency— (A)document the local educational agency’s record in— 
(i)increasing student achievement, including achievement for each subgroup described in section 1111(b)(2)(C)(v); or  (ii)decreasing achievement gaps; and 
(B)demonstrate how the local educational agency has made significant improvements in other outcomes, as applicable, on the performance measures described in section 4406;  (8)if the eligible entity is a nonprofit organization— 
(A)provide evidence that the nonprofit organization has helped at least one high-need school or high-need local educational agency significantly— (i)increase student achievement, including achievement for each subgroup described in section 1111(b)(2)(C)(v); 
(ii)reduce achievement gaps; or  (iii)increase graduation rates; and 
(B)describe how the nonprofit organization has helped at least 1 school or local educational agency make a significant improvement, as applicable, in other outcomes on the performance measures described in section 4406;  (9)if the eligible entity is an educational service agency— 
(A)provide evidence that the agency has helped at least one high-need school or high-need local educational agency significantly— (i)increase student achievement, including achievement for each subgroup described in section 1111(b)(2)(C)(v); 
(ii)reduce achievement gaps; or  (iii)increase graduation rates; and 
(B)describe how the agency has helped at least 1 school or local educational agency make a significant improvement, as applicable, in other outcomes on the performance measures described in section 4406;  (10)provide a description of the eligible entity’s plan for independently evaluating the effectiveness of activities carried out with funds under section 4403; 
(11)provide an assurance that the eligible entity will— (A)cooperate with cross-cutting evaluations; 
(B)make evaluation data available to third parties for validation and further study consistent with protections established by applicable Federal, State, and local privacy requirements and other on provisions on the protection of personally identifiable information; and  (C)participate in communities of practice; and 
(12)if the eligible entity is a nonprofit organization that intends to make subgrants, consistent with section 4405(b), provide an assurance that the eligible entity will apply paragraphs (1) through (10), as appropriate, in the eligible entity’s selection of subgrantees and in the oversight of such subgrants.  (c)Criteria for evaluating applicationsThe Secretary shall award grants under section 4403 on a competitive basis, based on the quality of the applications under this section submitted and, consistent with the standards established under section 4403(f), each eligible entity’s likelihood of achieving success in improving student outcomes or outcomes on other performance measures. 
4405.Uses of funds 
(a)Uses of fundsEach eligible entity that receives a grant under section 4403— (1)shall use the grant funds to address, at a minimum, one of the following areas of school innovations: 
(A)Improving the effectiveness and distribution of teachers or principals.  (B)Strengthening the use of data to improve teaching and learning. 
(C)Providing high-quality instruction based on rigorous standards that build toward college and career readiness and measuring students' mastery using high-quality assessments aligned to those standards.  (D)Turning around the lowest-performing schools. 
(E)Supporting the effective use of technology to improve teaching or principals and learning, including training teachers or principals in the innovative use of technology.  (F)Any other area of school innovation, as determined by the Secretary.; 
(2)shall use those funds to develop or expand strategies to improve the performance of high-need students on the performance measures described in section 4406; and  (3)may use the grant funds for an independent evaluation, as required by section 4404(b)(9), of the innovative practices carried out with the grant. 
(b)Authority to subgrantIn the case of an eligible entity receiving a grant under section 4403 that is nonprofit organization such eligible entity may use the grant funds to make subgrants to other entities to provide support to one or more high-need schools or high-need local educational agencies. Any entity receiving a subgrant under this subsection shall comply with the requirements of this part for eligible entities, as appropriate.  4406.Performance measures (a)In generalThe Secretary shall establish performance measures for the projects carried out under this part. These measures, at a minimum, shall track an eligible entity’s progress in— 
(1)improving outcomes for each subgroup described in section 1111(b)(2)(C)(v) that is served by the grantee on measures, including, as applicable, by— (A)increasing student achievement and decreasing achievement gaps; 
(B)increasing secondary school graduation rates;  (C)increasing college enrollment rates and rates of college persistence; 
(D)improving teacher and principal effectiveness or the retention of highly effective teachers or principals;  (E)improving school readiness; or 
(F)any other indicator as the Secretary or grantee may determine; and  (2)implementing the eligible entity’s project in rural schools, as applicable. 
(b)Data collection periodFrom the amounts appropriated under section 4408, the Secretary may— (1)approve, for an eligible entity receiving a grant under section 4403, a data collection period of not more than 72 months beginning after the end of the eligible entity’s grant period; and 
(2)provide the eligible entity with funding during such period for the sole purpose of collecting, analyzing, and reporting performance information under this subsection on the project carried out during the grant period.  4407.Annual reportAn eligible entity that receives a grant under section 4403 shall submit to the Secretary, at such time and in such manner as the Secretary may require, an annual report that includes information on— 
(1)the eligible entity’s progress on the performance measures established under section 4406; and  (2)the data supporting such progress. 
4408.Authorization of appropriationsThere are authorized to be appropriated to carry out this part $500,000,000 for fiscal year 2016 and such sums as may be necessary for each of the 5 succeeding fiscal years.  4409.DefinitionsIn this part: 
(1)Eligible entityThe term eligible entity means— (A)a local educational agency; 
(B)an educational service agencies; or  (C)a nonprofit organization in partnership with a local educational agency or consortium of schools. 
(2)High-need local educational agencyThe term high-need local educational agency means a local educational agency— (A)that serves not fewer than 10,000 children from families with incomes below the poverty line; 
(B)for which not less than 20 percent of the children served by the agency are from families with incomes below the poverty line; or  (C)that is in the highest quartile of local educational agencies in the State, based on student poverty. 
(3)High-need schoolThe term high-need school’ means— (A)an elementary school or middle school in which not less than 50 percent of the enrolled students are children eligible for free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.); and 
(B)a high school in which not less than 40 percent of the enrolled students are children eligible for free or reduced price lunch under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.), which may be calculated using comparable data from feeder schools.  (4)PrincipalThe term principal includes an assistant principal. 
(5)TeacherThe term teacher includes teacher leaders.  (6)Teacher leaderThe term teacher leader means a teacher who has demonstrated effectiveness and assumes leadership responsibilities to work with other teachers to raise student achievement in multiple classrooms.. 
(b)Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 is amended by inserting after the item relating to section 4304 the following:   Part D—Investing in Innovation Sec. 4401. Purposes. Sec. 4402. National activities. Sec. 4403. Program authorized; length of grants; priorities. Sec. 4404. Applications. Sec. 4405. Uses of funds. Sec. 4406. Performance measures. Sec. 4407. Reporting; annual report. Sec. 4408. Authorization of appropriations..   